Citation Nr: 0509162	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-27 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.	Evaluation of hypertension and heart murmur as residual of 
scarlet fever currently evaluated as 10 percent disabling.  

2.	Evaluation of macular degeneration currently evaluated as 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney-
at-law.  



ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  

INTRODUCTION

The veteran had active service from February 1946 to 
September 1947.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.      



FINDINGS OF FACT

1.	The veteran's hypertension disorder is manifested by 
diastolic pressure readings below 110 and systolic pressure 
readings below 200.  

2.	The veteran's diagnosed heart murmur causes no disabling 
effect on the veteran's ordinary activities.  

3.	The veteran's macular degenerative eye disorder manifests 
corrected bilateral visual acuity of 20/200.  



CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 10 
percent for hypertension and heart murmur as residual of 
scarlet fever, for the period since December 12, 2000, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.104, Diagnostic Codes 7199-7101 (2004).

2.	The criteria for a disability rating of 70 percent for 
macular degeneration have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.84a, Diagnostic Codes 6099-6001, 
6075 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claims, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's claims for increased 
ratings, the RO advised the veteran by letter dated in July 
2003 of the evidence that would substantiate the veteran's 
claims, and the responsibility for obtaining the evidence.  
The RO also provided the veteran with a copy of the original 
rating decision dated in May 2003 setting forth the general 
requirements of then-applicable law pertaining to a claim for 
service connection.  In September 2003 the veteran was 
provided with the Statement of the Case which reiterated the 
general notification found in the rating decision.  

Because the veteran had been continually apprised of the 
nature of substantiating evidence and his responsibility for 
obtaining it, the provisions of the VCAA as to notice have 
been satisfied.  See 38 U.S.C.A § 5103(b) (providing in 
substance that after notice to the claimant under the VCAA of 
any information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  The RO requested from the veteran, and received, 
private medical records reflecting private medical care.  And 
the RO received a lay statement from a relative of the 
veteran.  The record indicates that the RO reviewed all 
relevant records prior to its rating decision.  Moreover, 
during the pendency of this appeal, VA afforded the veteran 
six physical examinations, one of which he accepted, and the 
opportunity to appear before a hearing, which he declined.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claims for Increased Rating  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In matters involving 
unlisted disabilities, it is permissible to utilize 
diagnostic codes for closely analogous diseases or injuries.  
38 C.F.R. § 4.20.

Residuals of scarlet fever and macular degeneration are not 
listed disabilities under the Rating Schedule.  The RO 
therefore rated both by analogy (38 C.F.R. § 4.20).  For 
residuals of scarlet fever, the RO applied 7101, the 
diagnostic code for hypertension.  For macular degeneration, 
the RO applied 6001, the diagnostic code for keratitis.  
Hypertension and Heart Murmur as Residual of Scarlet 
Fever  

The veteran is currently evaluated as 10 percent disabled for 
his service-connected residuals of scarlet fever.  To warrant 
an increase to 20 percent, the evidence must show diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The record shows that the veteran's hypertension can be 
controlled at moderate levels when treated.  Blood pressure 
readings from April 2001 to May 2004 show consistent readings 
below the criteria necessary for a 20 percent rating - his 
diastolic pressure has been consistently under 110 while his 
systolic pressure has been consistently under 200.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.
    
The Board notes that the record lacks medical evidence 
showing that the veteran's diagnosed heart murmur has 
produced disabling symptoms since the date of his claim.  
This disorder apparently causes no adverse effect on the 
veteran's ordinary activities.  The Board finds therefore 
that the veteran experiences no functional impairment from 
this aspect of the veteran's service-connected residuals from 
scarlet fever.  See 38 C.F.R. § 4.10.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Macular Degeneration 

The veteran is currently evaluated as 10 percent disabled 
under Diagnostic Code 6001 for his service-connected eye 
disorder.  In chronic form, this disorder is to be rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating of 10 
percent may be assigned during active pathology.  38 C.F.R. § 
4.84a.

The record does not support a finding that the veteran's 
service-connected eye disorder causes pain, increased rest 
requirements, or episodic incapacity.  But the record does 
show a chronic eye disorder with an active pathology and a 
corrected bilateral visual acuity of 20/200.  Relying on 38 
C.F.R. § 4.84a, the Board finds that the criteria necessary 
for a 70 percent disability evaluation have been met.    

In its decision making, the Board closely analyzed and 
assessed certain definite weaknesses in the veteran's claim.  
The veteran declined VA eye care treatment in May 2001.  He 
failed to report to five scheduled VA eye examinations in 
July 2001, August 2001, March 2003, June 2003, and September 
2003.  An apparent non-specialist private physician renders 
the only evidence of record of visual acuity.  This report is 
dated July 10, 2001. 

Nevertheless, the Board notes two aspects of this matter 
which ultimately preponderate against these weaknesses.  
First, VA service connected the veteran's eye disorder based 
on a nexus opinion rendered by the non-specialist private 
physician.  The Board finds that it cannot now deem this 
physician, or evidence presented by him, as incompetent for 
the purpose of rendering diagnoses for disability ratings.  
If this physician is competent to render an opinion as to 
etiology, he is competent to render an opinion as to 
diagnosis with regard to the veteran's eye disorder.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Second, in a May 2004 medical record entry, a treating VA 
physician noted "Patient also is blind - - - - macular 
degeneration."  This characterization supports the private 
physician's diagnosis, and supports statements in the record 
from the veteran's relatives indicating the veteran's poor 
visual acuity.  The Board realizes that this medical entry is 
probably not equivalent in value to an opinion, supported by 
findings and conclusions, arising out of a thoroughly 
administered VA compensation and pension examination.  
Nevertheless, in conjunction with the private physician's 
diagnosis and report, this evidence is persuasive, and is 
sufficient to create reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board finds therefore that the evidence of record does 
not preponderate against the veteran's claim to an increased 
rating for macular degeneration.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996)(to deny a claim on its merits, the 
evidence must preponderate against the claim).


ORDER

Evaluation in excess of 10 percent for hypertension and heart 
murmur as residual of scarlet fever is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 70 percent evaluation for macular 
degeneration is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals
	




 Department of Veterans Affairs


